Title: From George Washington to Guy Carleton, 3 March 1783
From: Washington, George
To: Carleton, Guy


                        
                            Sir
                            Head Quarters 3d March 1783.
                        
                        The inclosed is Copy of a Letter which I have lately received from the Governor of the State of Maryland—with
                            a Wish that it might be communicated to your Excellency. I have the Honor to be Sir Your most Obedient & humble
                            Servant
                        
                            Go: Washington
                        
                    